DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0267218).

With regard to claims 1-7 & 10-14, Wang, in Figure 7, discloses a substrate support (500) comprising: a base (506) with a refrigerant flow path (534) formed therein, the base having a first region (below 522) having a circular upper surface, a second region (below 510) extending outward from the first region in a radial direction and surrounding the first region, and a third region (below 508) extending outward from the second region in the radial direction and surrounding the second region, and the upper surface of the first region, an upper surface of the second region, and an upper surface of the third region being flat and continuous (as seen in Fig. 7, the top surface 516 is flat and continuous); a first support (522) provided on the first region and configured to support a substrate (107 of Fig, 1) placed thereon; and a second support (508) provided on the third region to surround the first support, configured to support an edge ring (509) placed thereon, and separated from the first support (via the gap 510) (paragraphs 0053-0055) (re claim 1), wherein a part of the refrigerant flow path extends around a central axis of the first region to overlap the second region (as seen in Fig. 7, the refrigerant flow paths 534 extends under all three regions and thus overlaps the second region, paragraph 0055 further teaches that refrigerant flow paths extend under the edge ring and Figs. 5 & 6 teach that the flow paths extend around a central axis of the first region)   (re claim 2), wherein the refrigerant flow path has a first flow path extending in the first region, a second flow path extending around a central axis of the first region to overlap the second region, and a third flow path extending in the third region and around the central axis (as seen in Figs. 5 & 6) (re claim 3), wherein the second flow path has an inner edge and an outer edge, the inner edge extends in the first region, and the outer edge extends in the third region (this is shown in Fig. 7 where the inner edge of one of the flow paths is under the first region and the outer edge of the out flow path extends under the edge ring) (re claim 4), wherein the first flow path, the second flow path, and the third flow path are in communication with each other (as seen in Figs, 5 & 6) (re claim 5), wherein the first flow path and the third flow path are separated from each other (the first and third flow path are separated by the second flow path) (re claim 6), wherein the second flow path is in communication with the first flow path (as seen in Figs. 5 & 6) (re claim 7), wherein the second support has a heater therein (paragraph 0054 teaches that second support 508 includes heating elements) (re claim 10), wherein the first support (522) and the second support (508) are separated from each other to provide a gap (510) between an outer peripheral surface of the first support and an inner peripheral surface of the second support to expose the upper surface of the second region (as seen in Fig. 7) (re claim 11), further comprising a seal (518) that extends to cover the upper surface of the second region and is disposed between the first support and the second support (re claim 12), wherein the first support includes an electrostatic chuck (524, paragraph 0055) (re claim 13), wherein the second support is formed of a dielectric material (paragraph 0054 teaches that second support 508 is ceramic which is a dielectric material) (re claim 14).

With regard to claim 15, Wang, in Figures 1 & 7, discloses an apparatus for plasma processing (paragraph 0024) comprising: a chamber (104); and a substrate support (101 of Fig.1  or 500 of Fig. 7) provided in the chamber, wherein the substrate support includes: a base (506) with a refrigerant flow path (534) formed therein, the base having a first region (below 522) having a circular upper surface, a second region (below 510) extending outward from the first region in a radial direction and surrounding the first region, and a third region (below 508) extending outward from the second region in the radial direction and surrounding the second region, and the upper surface of the first region, an upper surface of the second region, and an upper surface of the third region being flat and continuous (as seen in Fig. 7, the top surface 516 is flat and continuous); a first support (522) provided on the first region and configured to support a substrate (107 of Fig, 1) placed thereon; and a second support (508) provided on the third region to surround the first support, configured to support an edge ring (509) placed thereon, and separated from the first support (via the gap 510) (paragraphs 0053-0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakatani (US 2016/0217980).

With regard to claim 8, Wang teaches the device of claim 3.  
Wang does not teach that a cross-sectional area of the first flow path and a cross-sectional area of the third flow path are different from each other.  
Nakatani, in Figure 2, teaches a support for an electrostatic chuck wherein the support comprises refrigerant flow channels (203).  The reference further teaches that the refrigerant flow rate in different regions for the support can be controlled by adapting the coolant flow channel cross-section to be different in different sections of the support (paragraph 0006). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with Nakatani, by changing a cross-sectional area of the flow paths to be different in the first and third paths, for the purpose of controlling the heat transfer in each area to adjust for different heat profiles of sections of the support to allow for a uniform cooling for different areas of the support.   

With regard to claim 9, Wang in view of Nakatani teaches the device of claim 8.  The references do not specifically teach if the first or third flow path would be smaller than the other but only teach that the cross-sectional areas of the flow paths can differ.  However it would have been obvious to one of ordinary skill in the art to either set the cross section area of the first flow path to be smaller than the third or to make the cross sectional area of the third flow area to be smaller than the third based on the heat transfer rate of each area as the Nakatani reference teaches that the cross sectional area would be adjusted to compensate for the different heat transfer rates of the section of the support as it would be obvious try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839